       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


PHILLIP BOOSE,

              Petitioner,

         v.                                         Case No. 17-cv-303-jdp

MATTHEW MARSKE, Warden,
Federal Correctional Institution,
Oxford, Wisconsin,

              Respondent.


   RESPONDENT’S RESPONSE TO PETITIONER’S MOTION TO AMEND HIS
     PETITION FOR RELIEF UNDER 28 U.S.C. § 2241 WITH A NEW CLAIM


       Respondent, by Scott C. Blader, United States Attorney for the Western District of

Wisconsin, by Alice H. Green, Assistant United States Attorney for that District, submits

this response to Petitioner Philip Boose’s motion to amend his petition for habeas relief

pursuant to 28 U.S.C. § 2241. In his motion, Boose contends that the Supreme Court’s June

21, 2019 decision in Rehaif v. United States, 588 U.S. —, 139 S.Ct. 2191 (2019), constitutes a

new rule of law invalidating his conviction in the Western District of Missouri of being a

felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). According to

Boose, in light of Rehaif, the government’s failure to prove as an element at his trial that

he knew his status as a convicted felon entitles him to relief from the conviction under §

2241 and is a ground for him to amend his § 2241 petition that this Court previously

dismissed. Respondent disagrees and asks the Court to deny the motion to amend.
        Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 2 of 13



   I.       Procedural and Factual Background1

   On December 31, 2002, at approximately 2 a.m., Officer Matthew Bandler of the

Kansas City, Missouri, Police Department was on patrol in Kansas City, Missouri, when

he observed a brown Ford Bronco being driven by a subject he later identified as Boose.

(Trial Tr. at 99, 101-03.) Officer Bandler stopped the Bronco for traffic violations, and

Boose fled from the vehicle on foot, running to a residence where he hid under a bed.

(Trial Tr. at 102-104.) With the assistance of other officers and a police helicopter, Officer

Bandler was able to follow Boose into the residence and apprehend him. (Trial Tr. at 104.)

   Officer Bandler took Boose into custody inside the residence for fleeing and the traffic

violations. (Trial Tr. at 106-108.) Inside the residence, Officer Bandler conducted a brief

frisk of Boose for weapons and escorted him outside to a waiting patrol wagon. (Trial Tr.

at 107.) Once outside Officer Bandler conducted a more thorough search incident to the

arrest. (Trial Tr. at 107-08.) Discovered in Boose’s back pants pocket was a box of .32-

caliber Winchester Western ammunition. (Trial Tr. at 113.) Officers searched the

residence, the path Boose ran, and the Ford Bronco for a weapon, but no weapons were

found. (Trial Tr. at 110.) Officer Bandler subsequently learned that Boose was a convicted

felon and also placed Boose under arrest as a felon in possession of ammunition. (Trial

Tr. at 108-10.)

   Later that morning, Kansas City police detective Christopher Gilio, assigned as a task

force officer to the Bureau of Alcohol, Tobacco, Firearms, and Explosives, interviewed

Boose about his possession of the ammunition. (Trial Tr. at 138-39.) Detective Gilio



        1Respondent incorporates by reference the more detailed procedural history in his
original Answer and Response, filed on July 25, 2017. Dkt. 13.
                                              2
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 3 of 13



advised Boose of his Miranda rights and Boose signed a written waiver form, agreeing to

speak with the detective. (Trial Tr. 141-145.) Boose explained his possession of the

ammunition by stating, “It’s New Year’s,” and he claimed that he was taking the

ammunition to someone. (Trial Tr. at 147.)

       On January 21, 2003, an indictment was returned by a grand jury in the

United States District Court for the Western District of Missouri charging Petitioner

Boose with one count of being an armed career criminal in possession of ammunition, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). (Crim. D.E. 11.2) A violation of being a

felon in possession of ammunition would normally carry a statutory penalty of up to ten

years’ imprisonment under § 924(a)(2); however, Boose’s status as an armed career

criminal under 18 U.S.C. § 924(e), the Armed Career Criminal Act or ACCA, increased

the statutory range of punishment to 15 years to life imprisonment.3

       Boose proceeded to a two-day jury trial, and the jury convicted him of the sole

count. (Crim. D.E. 51, 53, 59.) At trial, the parties stipulated that on December 31, 2002,

Boose was a felon convicted of a crime punishable by a term of imprisonment exceeding

one year. (Trial Tr. at 97-98.).4 Boose also testified at his trial. On direct examination, he

admitted that in 2000 he had pleaded guilty to three counts of a felony controlled-



       2“Crim.  D.E.” refers to docket entries in Boose’s criminal case, United States v. Boose,
Western District of Missouri Case No. 03-00015-01-CR-W-HFS.
       3The ACCA increases the statutory maximum sentence, and requires a 15-year mandatory
minimum sentence, if a defendant is convicted of being a felon in possession of a firearm or
ammunition following three previous convictions for serious drug offenses or “violent
felon[ies].” 18 U.S.C. § 924(e)(1).
       4   Relevant excerpts from the trial transcript are attached as an exhibit to this response.

                                                   3
        Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 4 of 13



substance offense (specifically trafficking drugs in the second degree) and was sentenced

to probation, serving 120 days in a Missouri Department of Corrections facility. (Trial Tr.

241-242). Boose further testified that again in October 2000, he had pleaded guilty to

possessing a controlled substance for which he received a six-year sentence and served

120 days in prison. (Trial Tr. 242). On cross-examination, Boose admitted that he was on

probation for selling drugs at the time of his arrest and was not supposed to violate the

law. (Trial Tr. 251, 260).

       On September 23, 2003, Boose was sentenced to 240 months in prison. (Crim. D.E.

63.) Boose appealed, raising both objections to his ACCA designation and challenging the

denial of his motion to suppress evidence. The Eighth Circuit affirmed. United States v.

Boose, 92 Fed. Appx. 377, 378-79 (8th Cir.), cert. denied 543 U.S. 884 (2004).

       On April 15, 2005, Boose filed an initial motion under 28 U.S.C. § 2255, raising the

same claims he had presented on direct appeal, which the district court denied on the

merits. (Civ. D.E. 1, 9.5) Boose also filed a number of motions seeking permission to file a

successive § 2255 motion challenging his conviction, each of which was denied.6

       On April 21, 2017, Boose filed a petition in this Court under 28 U.S.C. § 2241,

requesting that his ACCA sentence be vacated and that he be released from custody



       5“Civ.   D.E.” refers to docket entries in Boose’s initial § 2255 proceeding, Boose v. United
States, Western District of Missouri Case No. 05-00340-CV-W-HFS.
        6
          See Boose v. United States, No. 07-3907 (8th Cir. April 28, 2008); Boose v. United States, No.
09-2526 (8th Cir. Aug. 10, 2009); Boose v. United States, No. 10-2598 (8th Cir. Nov. 9, 2010); Boose v.
United States, No. 11-3877 (8th Cir. Jan. 27, 2012); Boose v. United States, No. 12-1864 (8th Cir. May
31, 2012); and Boose v. United States, No. 13-3093 (8th Cir. Dec. 26, 2008); and in the Supreme Court,
In re Boose, 137 S.Ct. 168 (Oct. 3, 2016), a petition for a writ of habeas corpus which was denied.
                                                   4
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 5 of 13



because his prior convictions did not constitute serious drug offenses under Mathis v.

United States, 579 U.S. ___, 136 S. Ct. 2243 (2016). Dkt. 1.7 The Court denied Boose relief

and dismissed the petition. Dkt. 32-33. Boose then filed a motion seeking reconsideration,

which Respondent opposed and which is still pending. Dkt. 34, 35.

       Boose has now filed a motion seeking permission to amend his § 2241 petition to

present a new claim that his conviction must be vacated as violating the Supreme Court’s

recent decision in Rehaif.

II. Analysis

       A.      Legal Framework

       A habeas corpus petition under § 2241 may be amended or supplemented as

provided by Fed. R. Civ. P. 15, see, e.g., 28 U.S.C. § 2242; Mayle v. Felix, 545 U.S. 644, 656

(2005). But after judgment has been entered, as it was here, an amendment is permitted

only with the opposing party’s written consent or the court’s permission. See Fed. R.

Civ. P. 15(a)(2); Cooper v. Shumway, 780 F.2d 27, 29 (10th Cir. 1985). And although a

court should freely grant leave to amend when justice requires it, a court is under no

obligation to permit a petitioner to amend where the amendment would be futile. Arlin-

Golf, LLC v. Village of Arlington Heights, 631 F.3d 818, 823 (7th Cir. 2011) (courts may

deny leave to amend if the proposed amendment would be futile and could not survive

a motion to dismiss); Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (same).




       7“Dkt.” refers to docket entries in Boose’s current § 2241 proceedings, Boose v. Williams,
Western District of Wisconsin Case No. 17-cv-303-jdp.
                                               5
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 6 of 13



       Here, permitting Boose to amend his petition with a Rehaif claim would be futile

because ample trial evidence shows that a rational juror could have inferred that Boose

knew of his status as a convicted felon at the time he possessed the ammunition.

Therefore, he cannot meet his burden to prove that in light of Rehaif his § 922(g)(1)

conviction would constitute a miscarriage of justice, as required by Seventh Circuit law

governing § 2241 relief, and his motion to amend should be denied.

       Claims such as Boose’s are ordinarily required to be brought in a § 2255 motion

filed in the sentencing court. See Taylor v. Gilkey, 314 F.3d 832, 834 (7th Cir. 2002). A federal

prisoner whose claim falls within the scope of a 28 U.S.C. § 2255 motion may nonetheless

file a petition for a writ of habeas corpus in his district of confinement under 28 U.S.C.

§ 2241, if a § 2255 motion would be “inadequate or ineffective to test the legality of

[petitioner’s] detention.” See 28 U.S.C. § 2255(e); Taylor, 314 F.3d at 835. The Department

of Justice’s current position is that this so-called “saving clause” does not permit

prisoners to use § 2241 to obtain collateral relief based on a new retroactively applicable

decision of statutory construction. In other words, saving-clause relief under § 2241

cannot be used as a substitute for a second or successive § 2255 motion simply because a

request to file a successive § 2255 would not be successful at the time such a motion was

presented. See McCarthan v. Director of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076,

1086-1087 (11th Cir. 2017) (en banc) (§ 2255 is not “inadequate or ineffective to test the

legality of [defendant’s] detention” merely because his argument would have been

foreclosed by circuit precedent at the time of his initial motion); Prost v. Anderson, 636

F.3d 578, 585 (10th Cir. 2011) (same).

                                               6
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 7 of 13



       The courts of appeal, however, are split on this issue, and Respondent

acknowledges that Seventh Circuit case law is contrary to this position.which

Respondent asserts only to preserve it in case of further review. But although the Seventh

Circuit permits saving-clause relief under § 2241 for petitions that satisfy certain criteria,

Boose’s proposed amended claim based on Rehaif fails to satisfy this criteria, and

permitting him to amend his petition on this basis would be futile.

       Under Seventh Circuit law, where a change in statutory law would render a

prisoner actually innocent or constitute a fundamental defect in his sentence, § 2241 may

be available. Davenport, 147 F.3d 605, 610-11 (7th Cir. 1998); see also Taylor, 314 F.3d at 835

(7th Cir. 2002) (requiring fundamental error equivalent to actual innocence); Davis v.

Cross, 863 F.3d 962, 964 (7th Cir. 2017) (“error asserted must be grave enough to be

deemed a miscarriage of justice, such as the conviction of an innocent defendant”) (citing

Montana); Webster v. Daniels, 784 F.3d 1123, 1136 (7th Cir. 2015) (“something more than a

lack of success with a § 2255 motion must exist before the saving clause is satisfied”);

Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003).

       To obtain saving-clause relief a petitioner must establish that: (1) he relies on a

statutory-interpretation decision, rather than a constitutional one, which he cannot

invoke by means of a second or successive § 2255 motion; (2) the new rule announced in

the decision applies retroactively on collateral review and the petitioner could not have

invoked the rule in an earlier proceeding; and (3) the error is grave enough to constitute

a miscarriage of justice. Montana v. Cross, 829 F.3d 775, 783 (7th Cir. 2016) (citations

omitted).

                                              7
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 8 of 13



       The first prong is satisfied here because Rehaif is a statutory-interpretation case

that narrows the definition of an offense and cannot be invoked by means of a second or

successive § 2255 motion. See Davenport, 147 F.3d at 611; see also Dawkins v. United States,

829 F.3d 549, 551 (7th Cir. 2016) (finding claim of statutory interpretation “must be

brought, if at all, in a petition under 28 U.S.C. § 2241”).

       For the second prong, there are two components: retroactivity and prior

unavailability of the challenge. Rehaif is a new rule of statutory construction, rather than

a new rule of constitutional law, see In re Palacios, — F.3d —, No. 19-12571-G, 2019 WL

3436454, at *1 (11th Cir. July 30, 2019), and is retroactive to initial claims under § 2255. For

purposes of this motion, Respondent does not dispute retroactivity.

       Nor does Respondent dispute that “it would have been futile to raise a [Rehaif-

type] claim in the petitioner’s original [§] 2255 motion, as the law was squarely against

him.” Montana, 829 F.3d at 784 (citations, quotation marks, and alterations omitted). A

claim based on the reasoning of Rehaif asserted at the time of Boose’s § 2255 motion would

have been foreclosed by binding precedent, Brown v. Caraway, 719 F.3d at 595 (citing Hill

v. Werlinger, 695 F.3d 644, 648 (7th Cir. 2012)), as law in the Eighth Circuit, Boose’s circuit

of conviction, foreclosed such a claim. See United States v. Kind, 194 F.3d 900, 907 (8th Cir.

1999) (“[I]t is well settled in this circuit that the government need only prove defendant’s

status as a convicted felon and knowing possession of the firearm”); United States v.

Lomax, 87 F.3d 959, 962 (8th Cir. 1996) (“[T]he ‘knowingly’ element of section 922(g)

applies only to the defendant’s underlying conduct, not to his knowledge of the illegality

of his actions”).

                                               8
           Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 9 of 13



       Boose’s Rehaif claim, however, fails to satisfy the third prong, because he cannot

show that he is actually innocent of the § 922(g)(1) offense and that there has been a

“fundamental defect” in his conviction grave enough to be deemed a miscarriage of

justice.

       B.       Boose Cannot Demonstrate a Miscarriage of Justice or Actual Innocence

       Under federal statute, certain individuals are barred from possessing firearms or

ammunition, including felons, aliens, drug users, and others. 18 U.S.C. § 922(g). The

punishment section holds that anyone who “knowingly violates” § 922(g) shall be fined

or imprisoned. 18 U.S.C. § 924(a)(2); Rehaif, 139 S.Ct. at 2194.

       Before June 21, 2019, when Rehaif was decided, every court of appeals to consider

the issue had determined that the knowledge requirement in § 924(a)(2) applied only to

the defendant’s possession of a firearm or ammunition, not to his restricted status.

However, in Rehaif, the Supreme Court held that a defendant’s knowledge “that he fell

within the relevant status (that he was a felon, an alien unlawfully in this country, or the

like)” is an element of a Section 922(g) offense. Id. Although the defendant Rehaif was an

unlawfully present alien who possessed a firearm and ammunition, in violation of

Section 922(g)(5)(A), the Court’s decision applies to all § 922(g) categories, including

felons under § 922(g)(1).

       Boose contends that because the jury did not find the new element dictated by

Rehaif, he is innocent of the offense, his conviction is invalid, and he is entitled to collateral

relief under § 2241. However, Boose cannot show he is actually innocent. His claim

instead is of one of legal insufficiency, and based on the evidence at his trial, a reasonable

                                                9
      Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 10 of 13



juror could have inferred that he knew he was a convicted felon at the time of his

December 2002 offense. Boose’s conviction must, therefore, stand.

       “To establish actual innocence, ‘a petitioner must show that it is more likely than

not that no reasonable juror would have found petitioner guilty beyond a reasonable

doubt.’” Lund v. United States, 913 F.3d 665, 667 (7th Cir. 2019) (quoting Schlup v. Delo, 513

U.S. 298, 327 (1995); Sawyer v. Holder, 326 F.3d 1363, 1367 (7th Cir. 2003) (applying actual-

innocence standard in a § 2241 case). The Supreme Court has held that “new reliable

evidence” can be “exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence—that was not presented at trial.” Lund, id.; Schlup, 513 U.S. at

324. A claim of actual innocence must be of “factual innocence, not mere legal

insufficiency.” Sawyer, 326 F.3d at 1367 (quoting Bousley v. United States, 523 U.S. 614, 622

(1998)). The Seventh Circuit has never held that the actual-innocence exception applies

“where a subsequent change to the scope of a law renders the conduct the petitioner was

convicted for no longer criminal.” Lund, id. (citing Gladney v. Pollard, 799 F.3d 889, 897

(7th Cir. 2015) (declining to find whether a change in the Wisconsin self-defense law met

the Schlup actual-innocence standard).

       However, this Court need not decide whether a change in a statute can trigger the

Schlup standard, because Boose fails to meet the other provision of the test. Boose merely

argues that because the knowledge element was not found by the jury, he is actually

innocent. Boose, however, fails to analyze the available evidence from his criminal

proceedings that shows it is more likely than not reasonable jurors would have found he

knew his status as a convicted felon.

                                             10
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 11 of 13



       Boose had five prior felony convictions in three cases. Boose had three felony

convictions for sale of a controlled substance, in Jackson County, Missouri, Circuit Court,

No. CR99-4871. On February 1, 2000, Boose was found guilty and sentenced to five years’

imprisonment, with a suspended execution of sentence. Boose later was convicted of one

count of possession of a controlled substance, in Jackson County Circuit Court, No. CR00-

1769, and one count of drug-trafficking in the second degree, in Jackson County Circuit

Court, No. CR00-3920. On October 26, 2000, Boose was found guilty in both cases and

sentenced to six years’ imprisonment. In addition, Boose’s probation on the three prior

convictions in No. CR99-4871 was revoked and his five-year sentence commenced. Boose

was released on February 2, 2001, pursuant to Mo. Rev. Stat. 559.115, and placed on three

years’ probation on each charge.8 Boose had been sentenced to imprisonment on two

different occasions for state felony drug convictions.

       At trial, Boose stipulated that he was a convicted felon. The stipulation, which

was read to the jury, marked as an exhibit, and admitted into evidence, specifically stated:

“It is stipulated and agreed by and between the parties, the plaintiff, United States of

America, and the defendant, Phillip E. Boose, that at the time of the offense in the

indictment the defendant had been convicted of a felony offense for which he could

receive a term of imprisonment greater than one year.” (Id.) In addition, during his direct

testimony Boose admitted the details of his prior convictions, his knowledge of the crimes

for which he had been convicted, the guilty pleas he had entered, and the sentences he


       8
        These facts are discussed in ¶¶ 33, 37, and 39 of Boose’s Presentence Investigation Report
(PSR), pages 9-15. See Dkt. 14 (Exhibit 1 to Respondent’s Answer and Response, Dkt.13).
                                               11
       Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 12 of 13



had received and served. (Trial Tr. at 241-243). During cross-examination, he admitted

that he was on probation for selling drugs at the time of the § 922(g)(1) offense, as he had

told the interviewing detective when he was arrested, and knew he was not supposed to

violate the law. (Trial Tr. at 251, 260). When during cross-examination the prosecutor

tried to question Boose further about his prior convictions, the trial court sustained his

counsel’s objection on the ground that the question was cumulative of previously covered

testimony. (Trial Tr. at 262-263).

       The presentence investigation report contained additional facts from Boose’s

interview:

       The defendant stated he was aware of the reason for his arrest. He admitted
       seeing the billboards for the felon in possession program indicating “One
       will get you five.” He also admitted being convicted twice for drug sales
       and possession, and added that he is currently on state probation for drug
       sales. The defendant stated he fled the vehicle and attempted to elude police
       officers because he feared he would be arrested for driving while
       suspended. The defendant admitted running inside the residence and
       hiding underneath a bed. The detective told the defendant that rounds of
       ammunition were missing from the box found in his pocket and asked if he
       had been in possession of a firearm. The defendant stated, “It's New Years,”
       and added that he was taking the ammunition to “someone.” The detective
       again asked the defendant if a firearm was involved, and he remained
       silent.

(PSR 4, ¶ 10.)9




       9In determining the existence of a “miscarriage of justice” or Boose’s claim of “actual
innocence,” this Court is not limited to the evidence presented at trial but may rely on every
incriminating detail as it relates to the defendant’s likely knowledge of his status, even if those
details were not adduced at trial. See Schlup, 512 U.S. at 328 (“The habeas court must make its
determination concerning the petitioner’s innocence in light of all the evidence, including that
alleged to have been illegally admitted . . . and evidence tenably claimed to have been wrongly
excluded or to have become available only after the trial”).
                                                12
      Case: 3:17-cv-00303-jdp Document #: 44 Filed: 08/19/19 Page 13 of 13



       Boose raises a claim of legal insufficiency, not factual innocence. He wrongly

assumes that because the element of knowing he was a convicted felon was not included

in the instructions and found by a jury, he is actually innocent and entitled to collateral

relief from his conviction. But the evidence demonstrates that Boose knew he had at least

one felony conviction at the time he possessed the ammunition in December 2002. Had it

been included, any reasonable juror would have found the Rehaif element.

       Because Boose cannot demonstrate that he is an innocent person entitled to relief

under Rehaif, his motion to amend his petition for habeas relief should be denied as futile.

       Dated this 19th day of August, 2019.

                                                 Respectfully submitted,

                                                 SCOTT C. BLADER
                                                 United States Attorney

                                                 By:

                                                 /s/ Alice H. Green
                                                 ALICE H. GREEN
                                                 Assistant United States Attorney
                                                 222 West Washington Avenue, Suite 700
                                                 Madison, Wisconsin 53703
                                                 (608) 264-5158
                                                 alice.green@usdoj.gov

Of Counsel
Philip M. Koppe
Assistant U.S. Attorney
U.S. Attorney’s Office for the
Western District of Missouri
400 E. 9th Street
Kansas City, MO 64106




                                            13
